DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election without traverse of Group 1, sub-combination 1, claims 1-13 in the reply filed on 12/27/2021 is acknowledged.
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “MIM capacitors” on first and second surfaces (claims 9 & 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 13, line 2: in front of “MIM capacitor” delete “a” and insert --another-- or –additional-- to avoid confusion with MIM capacitor in claim 9. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim(s) 1, 3, 4 and 9 is/are rejected under 35 U.S.C. 102 as being anticipated by Ramachandran et al. (US 2016/0043068). 
	Re claim 1, Ramachandran teaches, Fig. 12, [0030, 0043], a microelectronic assembly, comprising: 
-a package substrate (system board, not shown) having a surface; 
-a die (1280) having a first surface and an opposing second surface; and 

a capacitor (130) at the first surface (left); and 
an element at the second surface (right), wherein the element includes a switching transistor or a diode (150).
Note: under BRI, coupling is interpreted as non-physical & indirect coupling. 

    PNG
    media_image1.png
    347
    554
    media_image1.png
    Greyscale
 
Re claims 3 & 4, Ramachandran teaches the capacitor is a metal-insulator metal (MIM) capacitor & the MIM capacitor is a multi-layer capacitor [0030]. 
Re claim 9, Ramachandran teaches, Fig. 12, [0030, 0031, 0043], a microelectronic assembly, comprising: 
-a package substrate (system board, not shown) having a surface; 

-a chiplet, having a first surface and an opposing second surface (right and left surfaces at opposing regions), between the package substrate and the die, wherein the chiplet includes: 
an element (150) at the first surface, wherein the element is coupled to the surface of the package substrate via first interconnects (110), and wherein the element includes a switching transistor or a diode (150); and 
a metal-insulator-metal (MIM) capacitor (130) at the second surface, wherein the MIM capacitor is coupled to the first surface of the die via second interconnects (160).
Note: under BRI, coupling is interpreted as non-physical & indirect coupling. 

    PNG
    media_image1.png
    347
    554
    media_image1.png
    Greyscale

5.	Claim(s) 1, 3 and 7-9 is/are rejected under 35 U.S.C. 102 as being anticipated by Sharan et al. (US 2016/0190113). 
Re claims 1 & 3, Sharan teaches, Fig. 2, [0024, 0028], a microelectronic assembly, comprising: 
-a package substrate (204) having a surface; 

-a chiplet (206) having a first surface and an opposing second surface, wherein the chiplet is between the surface of the package substrate (204) and the first surface of the die (208) (via 206), wherein the first surface of the chiplet is coupled to the surface of the package substrate (204) and the second surface of the chiplet is coupled to the first surface of the die (206) (via 206), and wherein the chiplet includes: 
a capacitor (212) at the first surface, wherein the capacitor is a metal-insulator-metal (MIM) capacitor; and 
an element (transistor 214) at the second surface , wherein the element includes a switching transistor or a diode.
Note: under BRI, coupling is interpreted as non-physical & indirect coupling. 


    PNG
    media_image2.png
    299
    439
    media_image2.png
    Greyscale

Re claims 7 & 8, Sharan teaches the die (cores die 208) includes a core, and wherein the chiplet (206) is electrically coupled to the core or the die (208) includes a first core and a second core, and wherein the chiplet (206) is electrically coupled to the first core and the second core [0076]. 
Re claim 9, Sharan teaches, Fig. 2, [0024, 0028], a microelectronic assembly, comprising: 
-a package substrate (204) having a surface; 
-a die (208) having a first surface and an opposing second surface; and 
-a chiplet (206), having a first surface and an opposing second surface, between the package substrate (204) and the die (208), wherein the chiplet includes: 
an element (214) at the first surface, wherein the element is coupled to the surface of the package substrate (204) via first interconnects, and wherein the element includes a switching transistor (e.g. transistor) or a diode; and 
a metal-insulator-metal (MIM) capacitor (212) at the second surface, wherein the MIM capacitor is coupled to the first surface of the die (208) via second interconnects.

    PNG
    media_image2.png
    299
    439
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2, 6, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Oraw et al. (US 2009/0322414). 
	The teachings of Ramachandran have been discussed above. 
	Re claims 2 & 10, Ramachandran does not explicitly teach the package substrate includes a power plane, and wherein the capacitor is electrically coupled to the power plane in the package substrate or a power plane and a ground plane, and wherein the element is electrically coupled to the power plane and to the ground plane via conductive pathways in the package substrate. 
	Oraw teaches 12V supply on a motherboard & a low ground (Figs. 1, 3B & 4). 
	As taught by Oraw, one of ordinary skill in the art would utilize and modify the above teaching to obtain a power plane couples to the capacitor and ground plane coupled to the element as claimed, because it aids in facilitating power delivered within a formed device and achieving smaller size device(s) with increase in number of features. 

 	Re claim 6, in combination cited above, Oraw teaches the die is a central processing unit (Fig. 1), a graphics processing unit, a digital signal processor, an application specific integrated circuit, a server processor, or a crypto processor. 
	Re claim 12, in combination cited above, Oraw teaches the die include: a control circuit (e.g. microcontroller) [0019]. 
	Re claim 13, Ramachandran/Oraw does not explicitly teach the first surface of the chiplet further includes: a MIM capacitor. 
	Oraw does teach “MIM capacitors embedded in package 415” [0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Oraw to obtain a MIM capacitor at the first surface of the chiplet, because it has been held that that rearranging part of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
7.	Claims 5, 7, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran in view of Sharan et al. (US 2016/0190113). 
	The teachings of Ramachandran have been discussed above. 
	Re claims 7 & 8, Ramachandran does not teach the die include a core, and wherein the chiplet is electrically coupled to the core or the die includes a first core and a second core, and wherein the chiplet is electrically coupled to the first core and the second core.  
	Sharan teaches “a cores die having a plurality of processing cores” [0076]. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sharan in combination Ramachandran due to above reason. 
Re claims 5 & 11, in combination cited above, Ramachandran teaches the first surface of the die is coupled to the surface of the package substrate by first interconnects (TSV); the element is coupled to the package substrate (system board) via a conductive pathway (TSV) (Fig. 12) & Sharan teaches the package substrate includes an inductor (e.g. inductors in the substrate) [0031]. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        2/9/22